Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 17 recite “a radial retention surface 22 extending between the inner and outer radial ends 21A, 21B and contactable by the inner annular case 18 so as to retain the inner annular case 18 disposed within the outer annular case 18.” It is not clear how a simple contact by the radial retention surface 22 retains the inner annular case 18 in position during operation. Appropriate correction is required. 
Claim 1 recites the limitation "the inner and outer ends" in line six. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 7 recites the limitation "the groove" in line four. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 17 recites the limitation "the shaft outer surface", and “the outer case” in line nine and twelve respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected independent claim(s) 1, 6, and 7, that is, claims 2-5, 7-16, and 18-20 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, and 11-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2016-0298769; Angiulli et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses, in Figures 1-2 and 4, a retainer 18 for a unitary seal assembly for sealing an annular space between a shaft 4and a housing 3, the seal 
an annular body formed of a rigid polymeric material and having a centerline (retainer 18 has an annular body made of plastic [¶ 0038] with center line A), an outer radial end coupled with the flange of the outer annular case 12 (radial end of 18 toward 12 defines the outer radial end; Figures 2 and 4), an inner radial end disposable about the shaft (radial end of 18 toward 4 defines the inner radial end; Figures 2 and 4) and a radial retention surface extending between the inner and outer ends and contactable by the inner annular case so as to retain the inner annular case disposed within the outer annular case (the radial surface of 18 toward 5 defines the radial retention surface, which is contactable by the inner annular case 10, and the radial retention surface retains the inner case 10 within the outer case 12; Figures 1-2 and 4.)  

As to claim 2, D1 discloses the retainer 18 as recited in claim 1 wherein the outer radial end of the retainer annular body is disposed within an annular groove 39 formed in the flange of the outer annular case (Figure 4.)
  
As to claim 4, D1 discloses the retainer as recited in claim 1 wherein the annular body has a central bore with an inside diameter having a value less than a value of an outside diameter of the inner annular case such that at least a portion of the radial retention surface extends radially inwardly of the inner annular case (Figures 2 and 4.)  

As to claim 5, D1 discloses the retainer as recited in claim 1 wherein the centerline of the annular body is at least generally coaxial with a central axis of the shaft and the inner radial end of the annular body is spaced radially outwardly from an outer circumferential surface of the shaft when the seal assembly is disposed about the shaft (Figures 2 and 4.)  

As to claim 6, D1 discloses a seal assembly, in Figures 1-2 and 4, for sealing an annular space between a shaft 4 and a housing 3, the housing 3 having a bore and a radial end surface extending outwardly from the bore, the seal assembly comprising: 
an outer annular case 12 disposeable within the housing bore, configured to support a primary seal member 17 and having a radially-outwardly extending flange (radially outwardly extending portion of 12) disposeable against the housing radial surface, the flange defining an annular groove 39 (Figure 4); 
an inner annular case 10 disposed within the outer annular case 12 and disposeable upon the shaft 4; and 
a retainer 18 including an annular body with a centerline A, an outer radial end disposed within the groove of the flange (Figure 4), an inner radial end disposeable about the shaft (Figure 4) and a radial retention surface extending between the inner and outer ends and contactable by the inner annular case so as to retain the inner annular case disposed within the outer annular case (the radial surface of 18 toward 5 defines a radial retention surface, which is contactable by the inner annular case 10, and the radial retention surface retains the inner case 10 within the outer case 12; Figures 1-2 and 4.)    
As to claim 7, D1 discloses the seal assembly as recited in claim 6 wherein the flange of the outer annular case 12 has a first radial section 38 connected with a remainder of the outer annular case 12, a second radial section spaced axially from the first radial section 38, and a radially-outermost central section extending between and connecting the first and second radial sections (Figure 4), the groove 39 being defined between the first and second radial sections and having an open inner radial end (Figure 4), the retainer annular body extending radially inwardly from the inner end of the flange (Figure 4.)  

As to claim 8, D1 discloses the seal assembly as recited in claim 7 wherein the flange groove 39 has an axial width defined between the first and second radial sections of the flange and the retainer annular body has an axial thickness, the retainer thickness being greater than the flange width such that the two flange radial sections frictionally engage the retainer (¶ 0082; Figure 4)  

As to claim 9, D1 discloses the seal assembly as recited in claim 6 wherein the retainer 18 is formed of a rigid polymeric material (¶ 0038).  

As to claim 11, D1 discloses the seal assembly as recited in claim 6 wherein the retainer 18 has a central bore with an inside diameter and the inner case 10 has an outside diameter greater than the inside diameter of the retainer 18 such that at least a portion of the radial retention surface extends radially inwardly of the inner annular case (Figure 4).  
As to claim 12, D1 discloses the seal assembly as recited in claim 6 wherein the outer annular case has a centerline and the retainer 18 is engageable with the inner annular case 10 to prevent axial displacement of the inner annular case in a first direction along the centerline of the outer annular case (Figures 1 and 4.)  

As to claim 13, D1 discloses the seal assembly as recited in claim 6 wherein the outer annular case 12 has an outer axial portion with an outer circumferential surface and the seal assembly further comprises a gasket 16 disposed about the outer circumferential surface of the outer case 12 and disposed axially adjacent to the flange (Figures 1 and 4.)  

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 3, 10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675